Citation Nr: 1718236	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO. 09-18 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel






INTRODUCTION

The Veteran served active duty in the United States Navy from April 1992 to September 1997.

This claim arises to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in part, denied the Veteran's claim of entitlement to service connection for a right knee disability.  This issue was previously remanded by the Board in August 2013 for further development.  The Veteran's claims file was subsequently transferred to the Reno, Nevada RO, which currently has jurisdiction of the appeal.


FINDINGS OF FACT

1.  The probative evidence of record does not establish that the Veteran's current right knee disability is proximately due to, the result of, or aggravated by a service-connected disability.

2.  A right knee disability was not shown within one year after discharge from service, and the probative evidence does not establish that the Veteran's current right knee disability is due to her period of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159(b), 3.303, 3.310, 3.655 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify was satisfied by letter on May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, military personnel records, VA medical records, VA examination reports, Social Security Administration records, and the Veteran's statements.

The Board notes that, per the directives of the August 2013 Board remand, the Veteran was afforded the opportunity for a VA examination.  The AOJ cancelled a VA examination in October 2015 due to the Veteran's failure to notify availability.  In February 2016, the Veteran submitted a statement verifying that she was hospitalized at the time of the scheduling and requested that another VA examination be scheduled.  The Veteran also indicated that she was currently homeless.  The AOJ found that the Veteran had shown good cause for not attending the previously scheduled examination.  However, the Veteran did not provide any updated contact information in order to reschedule.  The record indicates that, in March 2016, upon learning the Veteran was currently inpatient at the Las Vegas VAMC, the AOJ scheduled the Veteran for examination at this location.  The record also indicates that the Veteran was notified of this scheduled examination via in-person consultation while inpatient at the Las Vegas VAMC.  After being discharged two days before the scheduled appointment, Veteran failed to attend the March 2016 examination, and no good cause was provided for missing the examination.  The record indicates that the AOJ attempted to procure a medical opinion based on the Veteran's claims file; however, the VA examiner stated that the opinions sought could not be offered without examination of the Veteran.  The record further reflects the AOJ's attempts to contact the Veteran via telephone and written correspondence to her last known address following the missed VA examination.  Moreover, the record reflects unsuccessful attempts to contact the Veteran through her representative.  

The Board notes that, in a March 2017 correspondence, the Veteran's attorney indicated that, despite multiple attempts, he is currently unable to contact the Veteran.  Therefore, he is unable to provide any further evidence in support of the Veteran's claim.

The Board recognizes the Veteran's transient status; however, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her right knee condition is due to her period of service.  Specifically, the Veteran asserts that her knee condition is the result of her service-connected left knee disability.  In her initial filing, the Veteran states that her knee claim is, in part, based on a physical examination.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any right knee injury or condition.  The records do indicate a left knee injury in service.

In June 2007, the Veteran was afforded a VA examination in relation to her March 2007 bilateral knee disability claim.  While the examination provided a diagnosis of a left knee sprain, it did not provide any diagnosis for the Veteran's right knee.

In October 2007, the Veteran attended a VA examination.  The Veteran reported that she had some locking and also swelling and clicking in both knees, left worse than right.  She also reported daily flare ups.  She reported cold weather and prolonged sitting as known triggers, but also stated she did not know what triggered the pain most days.  The examiner reported that the Veteran's right knee had no swelling or effusion.  The examiner also stated that there was no joint line tenderness.  The examiner stated that the knee was stable. The examiner went on to state that, after three repetitions, the DeLuca factors were negative.  The examiner went on to state that the measurements of the thighs are equal on both sides.  The examiner reported that a December 2006 x-ray showed that it was a normal study.  The examiner also stated that an MRI of both knees done in September 2007 showed that the Veteran had mild fibrillation of the median ridge and lateral patellar facets bilaterally, and normal menisci bilaterally with no tears.  The examiner determined that the Veteran had bilateral chondromalacia pateilae, left (knee) much more than right.  The examiner did not opine on the etiology of the Veteran's right knee disability.  

In a November 2007 rating decision, the Veteran was granted service connection for a left knee disability.

In March 2016, the Veteran failed to appear for a VA examination to determine the etiology and nature of her right knee disability.  The Veteran has not shown good cause for failure to report to this examination.  As the Veteran has failed to appear for the examination without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R § 3.655(b). 

Although the record of evidence does establish a diagnosis of a right knee disability, and the Veteran has service connection for a left knee disability, there is no probative evidence of record showing that the right knee disability is proximately due to or the result of the service-connected left knee disability.  Moreover, there is no probative evidence that the Veteran's service-connected left knee disability aggravated the Veteran's right knee disability.  Therefore, service connection secondary to a service-connected left knee disability is not warranted.

The Board has also considered direct service connection for the Veteran's right knee disability; however, the Veteran's disability did not manifest within a year of separation from service.  Moreover, though the Veteran has a current right knee disability, there is no evidence of record to establish an in-service incident or occurrence affecting the right knee.  Therefore, the criteria for direct service connection have not been met.

The Board has considered the Veteran's lay statement regarding her right knee disability; however, apart from the Veteran's own assertions, there is no competent and credible evidence linking her current condition to her period of service.  Although the Veteran is competent to describe her symptoms, she is not competent to determine the etiology of right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  The Veteran's opinion as to the etiology her right knee disability, which is beyond the knowledge of this Veteran, is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of her right knee disability.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, she has not met her evidentiary burden.  Accordingly, this claim must be denied, as the evidence in favor of the claim does not rise to the level of equipoise.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991)  


ORDER

Entitlement to service connection for right knee disability, to include as secondary to service-connected left ankle disability, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


